DUFOUR J.
This motion rests on the suggestion that the transcript' is incomplete', “that the whole record has not been sent up to this Court, Tut merely such parts thereof as Counsel for appellant was pleased to collect, and to instruct the Clerk to include in the record.”
The appellant replies that the record is full and complete in so far as the only issue brought up for review is concerned.
“Insufficiency of the transcript may furnish ground for dismissal of an appeal after hearing on the merits, but not on a motion to dismiss in limine. Whether a particular record presents sufficient data upon which an Appellate Court would be justified'in avoiding or amending a judgment below can only be known after it shall have heard the contention of the- parties and made an ex-amina, ion of the transcript filed..’
49 An. 786; 51 An. 1562.
Motion denied without prejudice.